         Case 1:19-cr-00366-LGS Document 69 Filed 04/14/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     April 14, 2020


BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

        The Government writes in advance of the scheduled April 23, 2020 telephone conference,
on behalf of the parties, to respectfully request that the Court set a trial date in this matter. In
particular, the parties respectfully request that the Court set a trial date for the fall of 2020,
preferably as soon after Labor Day as the Court’s schedule permits. The parties presently
anticipate that trial of this action may take up to four weeks.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Attorney for the United States
                                              Acting Under Authority Conferred by
                                              28 U.S.C. § 515

                                          by: /s/ Paul M. Monteleoni
                                              Paul M. Monteleoni
                                              Douglas S. Zolkind
                                              Benet J. Kearney
                                              Assistant United States Attorneys
                                              (212) 637-2219/2418/2260
cc: Counsel of Record (via ECF)
